986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Edward PATTERSON, Jr., Plaintiff-Appellant,v.L. W. SIMPSON;  Shamrock Food Services, Incorporated;Lynchburg City Jail, Defendants-Appellees.
No. 92-7224.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-292-R)
John Edward Patterson, Jr., Appellant Pro Se.
William Sampson Kerr, Appomattox, Virginia;  Ralph Edwin Burnette, Jr., Edmunds & Williams, P.C., Lynchburg, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Edward Patterson, Jr. appeals the district court's order granting partial summary judgment in his 42 U.S.C. § 1983 (1988) action.  We grant Appellees' motion to dismiss and dismiss the appeal for lack of jurisdiction because the order is not appealable.*  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny Patterson's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Patterson filed a motion for amendment of the record on appeal to include L. W. Simpson as an Appellee and delete M. W. Thornhill as Appellee.  We deny his motion as unnecessary because Simpson already is an Appellee and Thornhill and Lynchburg are not parties in this case